     Case 2:19-ap-01042-ER          Doc 39 Filed 10/01/19 Entered 10/01/19 13:58:21          Desc
                                     Main Document    Page 1 of 13


 1      Steven J. Kahn (CA Bar No. 76933)
        PACHULSKI STANG ZIEHL & JONES LLP
 2      10100 Santa Monica Blvd., 13th Floor
        Los Angeles, California 90067
 3      Telephone: 310/277-6910
        Facsimile: 310/201-0760
 4      E-mail: skahn@pszjlaw.com

 5      Co-Counsel to Chapter 11 Debtors and
        Debtors In Possession
 6
                                    UNITED STATES BANKRUPTCY COURT
 7                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
 8      In re                                                 Lead Case No. 2:18-bk-20151-ER
 9      VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly administered with:
        INC., et al.,                                         Case No. 2:18-bk-20162-ER;
10                                                            Case No. 2:18-bk-20163-ER;
                Debtors and Debtors In Possession.            Case No. 2:18-bk-20164-ER;
11                                                            Case No. 2:18-bk-20165-ER;
         Affects All Debtors                                 Case No. 2:18-bk-20167-ER;
12       Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER;
         Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER;
13       Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER;
         Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER;
14       Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER;
         Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER;
15       Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER;
         Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER;
16       Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER;
          Foundation                                          Case No. 2:18-bk-20180-ER;
17       Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER;
         Affects St. Vincent Dialysis Center, Inc.
18       Affects Seton Medical Center Foundation             Chapter 11 Cases
         Affects Verity Business Services
19       Affects Verity Medical Foundation                   Hon. Ernest M. Robles
         Affects Verity Holdings, LLC
20       Affects De Paul Ventures, LLC                       Adversary No. 2:19-ap-01042-ER
         Affects De Paul Ventures - San Jose Dialysis, LLC
21                                                            STIPULATION EXTENDING
                   Debtors and Debtors In Possession.         LITIGATION DEADLINES AND
22                                                            CONTINUING PRE-TRIAL
                                                              CONFERENCE AND TRIAL WEEK
23                                                            DATES
24
                                                                     [No Hearing Required]
25
26
27
28

       DOCS_LA:324738.2 89566/002
     Case 2:19-ap-01042-ER             Doc 39 Filed 10/01/19 Entered 10/01/19 13:58:21             Desc
                                        Main Document    Page 2 of 13


 1     VERITY HEALTH SYSTEM OF CALIFORNIA,
       INC., a California nonprofit public benefit
 2     corporation, ST. VINCENT MEDICAL CENTER,
       a California nonprofit public benefit corporation
 3     and ST. FRANCIS MEDICAL CENTER, a
       California nonprofit public benefit corporation,
 4
                         Plaintiffs,
 5     v.

 6     HERITAGE PROVIDER NETWORK, INC., a
       California corporation,
 7
                        Defendant.
 8
 9     TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY JUDGE:

10              The parties to the within adversary proceeding, Plaintiffs, Verity Health System of

11     California, Inc., St. Vincent Medical Center, and St. Francis Medical Center, (collectively, “Verity”

12     or “Plaintiffs”), and Defendant, Heritage Provider Network, Inc., (“Heritage” or “Defendant”),

13     stipulate as follows:

14                                                   RECITALS

15             1.       Plaintiffs’ First Amended Complaint was filed in this action on March 11, 2019

16     [Docket No. 13] and Defendant’s Answer thereto was filed on April 12, 2019 [Docket No. 22].

17             2.       Following an initial status conference held on May 14, 2019, on May 31, 2019, the

18     Court entered its Scheduling Order in this adversary proceeding [Docket No. 25]. Thereafter, so as

19     to correct a clerical error in the Scheduling Order at to the trial week date, the Court entered its

20     Amended Scheduling Order on July 19, 2019 [Docket No. 32] (the “Current Scheduling Order”)..

21             3.       On June 26, 2019, Plaintiff Verity served Defendant with a first set of Interrogatories

22     and first set of Requests for Production, responses to which were due on July 26, 2019.

23             4.       Defendant requested an extension of time to respond to that written discovery, and

24     responses were served on August 23, 2019.

25             5.       Following detailed review of both the discovery responses and, more importantly, the

26     documents produced in response to the Requests for Production, Plaintiff asserted that numerous

27     requested documents which purported to be produced “to the extent they are currently available to

28     Defendant” were not, in fact, produced.

                                                           2
       DOCS_LA:324738.2 89566/002
     Case 2:19-ap-01042-ER          Doc 39 Filed 10/01/19 Entered 10/01/19 13:58:21              Desc
                                     Main Document    Page 3 of 13


 1             6.       Hence, on September 16, 2019, Plaintiffs sent a detailed “meet and confer” letter to

 2     Defendant as to seven of the document requests demanding that Defendant either (a) produce the

 3     requested documents, (b) identify which of the produced materials Defendant asserts constitute the

 4     requested documents, or (c) affirmatively state that Defendant does not have any such requested

 5     documents in its possession, custody or control. A true and correct copy of the meet and confer

 6     letter is attached hereto and incorporated herein by reference as Exhibit “A.”

 7             7.       The meet and confer letter requested an initial conference by the close of business on

 8     September 18, 2019, to which defense counsel requested an extension to the following Monday,

 9     September 23, 2019. The parties were unable to connect by phone on September 23 and as such,

10     ultimately had this initial discussion on Tuesday, September 24, 2019.

11             8.       Plaintiffs contend that the requested documents are not within their custody or

12     control, the documents are not available from any other known source, and they are essential for

13     Plaintiffs’ prosecution of its case.

14             9.       During the “meet and confer” conference, Defendant’s counsel advised that its client

15     would require additional time to either (a) produce the requested documents, (b) identify which of

16     the produced materials constitute such documents, or (c) affirmatively state that it does not have

17     such documents in its possession, custody or control.

18             10.      During the “meet and confer” conference, Plaintiffs’ counsel advised Defendant’s

19     counsel that any continued delay would adversely affect Plaintiffs’ ability to prosecute this action in

20     that none of the requested documents are within Plaintiffs’ possession, custody or control, that

21     Plaintiff contends that the documents are ordinary course of business type documents that a health

22     plan such as Defendant must produce and maintain so as to operate its business, and that such

23     documents are necessary for review by Plaintiffs’ expert in the preparation of Plaintiffs’ case.

24             11.      To allow additional time for Defendant to attempt to locate and produce additional

25     documents, counsel for Plaintiffs and Defendant agreed to seek an order from the Court to extend

26     certain litigation deadlines, the Pre-Trial Conference and Trial Week Dates.

27             12.      There have been no previous requests to extend the existing litigation deadlines nor to

28     continue the Pre-Trial Conference and Trial Week Dates in this adversary proceeding.

                                                           3
       DOCS_LA:324738.2 89566/002
     Case 2:19-ap-01042-ER             Doc 39 Filed 10/01/19 Entered 10/01/19 13:58:21                Desc
                                        Main Document    Page 4 of 13


 1              It is therefore agreed between the Parties hereto as follows:

 2                                                    STIPULATION
 3             1.       The above Recitals are incorporated herein by reference.

 4             2.       It is hereby stipulated and agreed between the Parties hereto that the Current

 5     Scheduling Order be amended in the following particulars:

 6                      (a)         The last day to disclose expert witness and expert witness reports is extended

 7     from October 15, 2019 to January 15, 2020.

 8                      (b)         The last day to disclose rebuttal expert witnesses and rebuttal expert witness

 9     reports be extended from November 15, 2019, to February 14, 2020;

10                      (c)         The last day to complete discovery relating to expert witnesses, including

11     hearings on motions related to expert discovery, be extended from December 15, 2019 to March 13,

12     2020;

13                      (d)         The last day for dispositive motions to be heard be extended from December

14     24, 2019 to February 24, 2020;

15                      (e)         The last day to complete discovery (except as to experts), including hearings

16     on discovery motions be extended from January 27, 2010 to March 18, 2020;

17                      (f)         The Pre-Trial Conference presently set of February 11, 2020 at 11:00 a.m. be

18     continued to April 14, 2020 at 11:00 a.m.; and

19                      (g)         Trial, currently set for the week of February 24, 2010 be continued to the

20     week of April 27, 2020 or the next available trial week of the Court.

21             3.       All other terms and deadlines set forth in the Amended Scheduling Order are to

22     remain in full force and effect.

23
24
25
26
27
28
                                                                4
       DOCS_LA:324738.2 89566/002
     Case 2:19-ap-01042-ER          Doc 39 Filed 10/01/19 Entered 10/01/19 13:58:21               Desc
                                     Main Document    Page 5 of 13


 1             4.       This Stipulation is without prejudice to any Party to seek further deadline, Pre-Trial

 2     or Trial Week extensions for good cause shown.

 3
                                                      PACHULSKI STANG ZIEHL & JONES LLP
 4
 5
 6                     1 2019
       Dated: October __,                             By: /s/ Steven J. Kahn
                                                      Steven J. Kahn
 7                                                    Co-Counsel to Chapter 11 Debtors and
                                                      Debtors in Possession and Counsel for Plaintiffs
 8
 9
       Dated: October _1_, 2019                       LESLIE COHEN LAW, PC
10
11                                                    By:
                                                                Leslie A. Cohen.
12                                                              Attorneys for Defendant
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            5
       DOCS_LA:324738.2 89566/002
Case 2:19-ap-01042-ER   Doc 39 Filed 10/01/19 Entered 10/01/19 13:58:21   Desc
                         Main Document    Page 6 of 13




                               EXHIBIT A
       Case 2:19-ap-01042-ER                 Doc 39 Filed 10/01/19 Entered 10/01/19 13:58:21                        Desc
                                              Main Document    Page 7 of 13



   PACHULSKI
                  STANG
   F - ZIEHL
   U JONES                                  Steven J. Kahn                September 16, 2019                  310.n2.2379
                                                                                                         skahn@pszjlaw.com


  LAW OFFICES
  UMI IH> I L\1111 IIY !'AKI :>:l·RSIIII'


LOS ANGELES, CA
SAN FRANC JS C 0, CA
WILMINGTON, DE
NEW YORK, NY                                VIA EMAIL AND FIRST CLASS MAIL
C O ST A M ES A, C A

10100 SANTA MONICA BLVD.                    Leslie Cohen, Esq.
13th FLOOR                                  Leslie Cohen Law PC
LOS ANGELES
CALIFORNIA 90067
                                            506 Santa Monica Bl., Suite 200
                                            Santa Monica, California 90402
TELEPHONE: 310/277 6910

PACSIMJLE: 310/201 0760
                                            Email: leslie@lesliecohenlaw.com

SAN FRANCISCO
150 CALIFORNIA STREET
                                                       Re:    Verity Health System of California, Inc., et al. v.
lSdl FLOOR                                                    Heritage Provider Network, Inc.;
SAN FRANCISCO                                                 Adv. No. 2:19-ap-01042-ER
CALIFORNIA 94111-4500

TELEPHONE: 415.1263 7000                    Dear Leslie:
FACSIMILE: 41S/26l 7010

                                                    This letter is sent as a "meet and confer" communication in
DELAWARE
                                            relation to the responses and production by Heritage Provider
919NORTH MARKET STREET
17th FLOOR
                                            Network, Inc. ("Heritage") to the First Set of Requests for
P.O. BOX 8705                               Production of Documents (the "RFPs"). All capitalized terms used
WILMINGTON                                  herein have the meanings ascribed to them in the RFPs or the CAP
DELAWARE 19899-8705
                                            AGREEMENT, as defined in the RFPs.
TELEPHONE: JOU6Sl 4100

FACSIMILE: 302/652 4400                             The Heritage Responses below are either defective,
                                            ambiguous, or otherwise insufficient, and the documents produced
NEW YORK
780 THIRD AVENUE
                                            through the Dropbox link are either incomplete or not in accord with
341h FLOOR                                  the written Responses:
NEW YORK
NEW YORK 10017-2024                         Request No. 10:
TELEPHONE: 212/561 7700

FACSIMILE: 21VS61 7777                             lfYOU contend that YOU, or anybody on YOUR behalf,
                                            prepared a FINAL SETTLEMENT REPORT, produce that
COSTA MESA                                  DOCUMENT.
650 TOWNE CENTER DRIVE
SUITE 1500
COS'rAMESA
                                            Substantive Response:
CALIFORNIA 92626
                                                     Aside from the asserted pro fonna objections, the Response
TELEPHONE: 7141384 4750
FACSIMILE: 7141384 47SI
                                            states, "Documents responsive to this Request to the extent they are


WEB:   www.pszjlaw.com                       DOCS_LA:324484.1 89566/002
        Case 2:19-ap-01042-ER   Doc 39 Filed 10/01/19 Entered 10/01/19 13:58:21                    Desc
                                 Main Document    Page 8 of 13


                                Leslie Cohen, Esq.
  PACHULSKI                     September 16, 2019
                                Page2
            STANG
   f"_      ZIEHL
  U         JONES
I -· · - ··-------·----·-
                                currently available to Defendant are being produced via Dropbox
                                link being provided to Plaintifr s counsel by email."
  I.AW OFFICES
                                       Issue: Not one of the 759 folders produced via the Dropbox
                                link contains what can even remotely be described as a FINAL
                                SETILEMENT REPORT. Either (a) produce the requested
                                DOCUMENT, (b) identify which of the produced materials
                                constitute the DOCUMENT, or (c) affirmatively state that Heritage
                                does not have such DOCUMENT in its possession, custody or
                                control.

                                Request No. 11:

                                       If YOU contend that YOU, or anybody ·on YOUR behalf,
                                provided a copy a FINAL SETTLEMENT REPORT to any of the
                                PLAINTIFFS, produce all DOCUMENTS that support that
                                contention.

                                        Issue: Heritage did not respond at all to this Request as its
                                written responses repeated Request 10 and its Response thereto
                                rather than setting forth Request No. 11 and a Response thereto.
                                Heritage must respond to Request 11 and produce DOCUMENTS
                                responsive thereto or state affmnatively that it does not have such
                                DOCUMENTS in its possession, custody or control.
                                Request No. 12:

                                       IfYOU contend that YOU, or anybody on YOUR behalf,
                                prepared a FINAL SETTLEMENT REPORT, produce all
                                COMMUNICATIONS internal to YOU RELATING TO the FINAL
                                SETTLEMENT REPORT.

                                Substantive Response:

                                         Aside from the asserted pro forma objections, the Response
                                states, "Documents responsive to this Request to the extent they are
                                currently available to Defendant are being produced via Dropbox
                                link being provided to Plaintifr s counsel by email."

                                        Issue: If Heritage prepared a FINAL SETILEMENT
                                REPORT, it would have to have conducted a review and analysis of
                                periodic reports of the Risk Pool established under the terms of the


                                DOCS_LA:324484.1 89566/002
               Case 2:19-ap-01042-ER        Doc 39 Filed 10/01/19 Entered 10/01/19 13:58:21                  Desc
                                             Main Document    Page 9 of 13


                                            Leslie Cohen, Esq.
    PACHULSKI                               September 16, 2019
                                            Page3
I                     STANG


I   CJ f~-~1{
~=::=··-·-·························•"·'··
                                            CAP Agreement to determine Risk Pool Revenues and Risk Pool
                                            Expenses to determine the existence of any Risk Pool Deficits. Not
                                            one of the 759 folders produced via the Dropbox link contains what
    LAW OFFICES
                                            can even remotely be described as COMMUNICATIONS internal to
                                            Heritage RELATING TO the FINAL SETTLEMENT REPORT,
                                            which would have to include discussion of the contents of Risk Pool
                                            reports. Either (a) produce the requested DOCUMENTS, (b)
                                            identify which of the produced materials constitute the
                                            DOCUMENTS, or (c) affirmatively state that Heritage does not
                                            have such DOCUMENTS in its possession, custody or control.

                                            Request No. 13:

                                                    If YOU contend that YOU, or anybody on YOUR behalf,
                                            prepared a FINAL SETTLEMENT REPORT, produce all
                                            COMMUNICATIONS with any of the PLAINTIFFS RELATING
                                            TO the FINAL SETTLEMENT REPORT.

                                            Substantive Response:

                                                     Aside from the asserted pro forma objections, the Response
                                            states, "Documents responsive to this Request to the extent they are
                                            currently available to Defendant are being produced via Dropbox
                                            link being provided to Plaintiff's counsel by email."

                                                    Issue: Not one of the 759 folders produced via the Dropbox
                                            link contains what can even remotely be described as
                                            COMMUNICATIONS with any of the PLAINTIFFS RELATING
                                            TO the FINAL SETTLEMENT REPORT. Either (a) produce the
                                            requested DOCUMENT, (b) identify which of the produced
                                            materials constitute the DOCUMENTS, or (c) affirmatively state
                                            that Heritage does not have such DOCUMENTS in its possession,
                                            custody or control.

                                            Request No. 16:

                                                  All COMMUNICATIONS internal to YOU RELATING TO
                                            compliance or lack of compliance with the GUIDELINES AND
                                            PROCEDURES between June 1, 2017 and July 31, 2018.




                                            DOCS_LA:324484.1 89566/002
   Case 2:19-ap-01042-ER   Doc 39 Filed 10/01/19 Entered 10/01/19 13:58:21                   Desc
                           Main Document    Page 10 of 13


                           Leslie Cohen, Esq.
PA CHU LS KI               September 16, 2019
                           Page4
     STANG


0    ZIEHL
    ---·------
     JONES I
               ·1




                           Substantive Response:

                                    Aside from the asserted pro forma objections, the Response
LAW OFFICES
                           states, "Documents responsive to this Request to the extent they are
                           currently available to Defendant are being produced via Dropbox
                           link being provided to Plaintiff's counsel by email."

                                   Issue: Although Heritage produced its GUIDELINES AND
                           PROCEDURES, not one of the 759 folders produced via the
                           Dropbox link contains what can even remotely be described as
                           COMMUNICATIONS internal to Heritage RELATING TO
                           compliance or lack of compliance with those GUIDELINES AND
                           PROCEDURES. Either (a) produce the requested DOCUMENTS,
                           (b) identify which of the produced materials constitute the
                           DOCUMENTS, or (c) affirmatively state that Heritage does not
                           have such DOCUMENTS in its possession, custody or control.

                           Request No. 17:

                                 All DOCUMENTS RELATING TO a determination of the
                           amount of the SETOFFS.

                           Substantive Response:

                                    Aside from the asserted pro forma objections, the Response
                           states, "Documents responsive to this Request to the extent they are
                           currently available to Defendant are being produced via Dropbox
                           link being provided to Plaintiff's counsel by email."

                                   Issue: In its notices of the SETOFFS, Heritage stated
                           specific amounts it asserted to be owed to it under the CAP
                           AGREEMENT. To make that determination, Heritage would have
                           had to conduct a review and analysis of periodic reports of the Risk
                           Pool established under the terms of the CAP Agreement to
                           determine Risk Pool Revenues and Risk Pool Expenses to determine
                           the existence and amount of the asserted Risk Pool Deficits forming
                           the basis for the SETOFFS. Not one of the 759 folders produced via
                           the Dropbox link contains what can even remotely be described as
                           constituting that determination or the totality of Risk Pool reports or
                           other documents used to conduct an analysis resulting in such
                           determination. Either (a) produce the requested DOCUMENTS, (b)
                           identify which of the produced materials constitute the


                           DOCS_LA:324484.1 89S66/002
   Case 2:19-ap-01042-ER   Doc 39 Filed 10/01/19 Entered 10/01/19 13:58:21                  Desc
                           Main Document    Page 11 of 13


                           Leslie Cohen, Esq.
PACHULSKI                  September 16, 2019
                           Page5

 0
     STANG

     ZIEHL
l_
 ____-j-0N-ES              DOCUMENTS, or (c) affirmatively state that Heritage does not
                           have such DOCUMENTS in its possession, custody or control.
LAW OFFICES
                           Request No. 18:

                                  All COMMUNICATIONS internal to YOU RELATING TO
                           the SETOFFS.

                           Substantive Response:

                                    Aside from the asserted pro fonna objections, the Response
                           states, "Documents responsive to this Request to the extent they are
                           currently available to Defendant are being produced via Dropbox
                           link being provided to Plaintiffs counsel by email."

                                  Issue: Not one of the 759 folders produced via the Dropbox
                           link contains what can even remotely be described as
                           COMMUNICATIONS internal to Heritage RELATING TO the
                           SETOFFS. Either (a) produce the requested DOCUMENTS, (b)
                           identify which of the produced materials constitute the
                           DOCUMENTS, or (c) affirmatively state that Heritage does not
                           have such DOCUMENTS in its possession, custody or control.

                           Request No. 23:

                                  IfYOU asserted at any time between July 1, 2016 and
                           December 31, 2018, that YOU overpaid any of the PLAINTIFFS for
                           services rendered by them under the terms of the FFS
                           AGREEMENT, produce all COMMUNICATIONS between YOU
                           and any of the PLAINTIFFS RELATING TO such assertions.

                           Substantive Response:

                                    Aside from the asserted pro forma objections, the Response
                           states, "Docwnents responsive to this Request to the extent they are
                           currently available to Defendant are being produced via Dropbox
                           link being provided to Plaintifrs counsel by email."

                                   Issue: Not one of the 759 folders produced via the Dropbox
                           link contains what can even remotely be described as
                           COMMUNICATIONS with any of the PLAINTIFFS RELATING
                           TO whether at any time between July 1, 2016 and December 31,


                           DOCS_LA:324484.1 89566/002
              Case 2:19-ap-01042-ER                  Doc 39 Filed 10/01/19 Entered 10/01/19 13:58:21                  Desc
                                                     Main Document    Page 12 of 13


                                                     Leslie Cohen, Esq.
    PACHULSKI                                        September 16, 2019
                                                     Page6
                      STANG


10 ~~t:~
l -·--·----- ..... ___ ................ ·- .•.
L _________                                    __,
                                                     2018, Heritage contended that it overpaid any of the PLAINTIFFS
                                                     for services rendered by them under the terms of the FFS
                                                     AGREEMENT. Either (a) produce the requested DOCUMENTS,
    LAW             OFFICES
                                                     (b) identify which of the produced materials constitute the
                                                     DOCUMENTS, or (c) affirmatively state that Heritage does not
                                                     have such DOCUMENTS in its possession, custody or control.

                                                     Other Issues:

                                                             1.      Although Heritage produced census reports for the
                                                     general period of July 14, 2017 through July 30, 2018, census data
                                                     for the periods September 12, 2017-Sepetmber 17, 2017 and
                                                     October 13, 2017-0ctober 17, 2017 were not produced. Either (a)
                                                     produce these reports or (b) affirmatively state that Heritage does
                                                     not have such DOCUMENTS in its possession, custody or control.

                                                             2.       Please produce a compliant privilege log.

                                                            Please contact me by the close of business this Wednesday,
                                                     September 18 so that we can have these issues resolved without the
                                                     need for Court intervention.




                                                     SJK:ned




                                                     OOCS_LA:324484.1 89S66/002
         Case 2:19-ap-01042-ER                     Doc 39 Filed 10/01/19 Entered 10/01/19 13:58:21                                     Desc
                                                   Main Document    Page 13 of 13


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): STIPULATION EXTENDING LITIGATION
DEADLINES AND CONTINUING PRE-TRIAL CONFERENCE AND TRIAL WEEK DATES will be served or was served
(a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 1, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;odalys@lesliecohenlaw.com
       Steven J Kahn skahn@pszyjw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _________________, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 1, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA HAND DELIVERY
Honorable Ernest M. Robles
U.S. Bankruptcy Court
255 E. Temple Street, Suite 1560 / Courtroom 1568
Los Angeles, CA 90012
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 1, 2019                Mary de Leon                                                    /s/ Mary de Leon
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319172.1 89566/002
